Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 1 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 2 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 3 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 4 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 5 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 6 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 7 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 8 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 9 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 10 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 11 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 12 of
                                       13
Case 19-01227-5-JNC   Doc 353 Filed 12/02/19 Entered 12/02/19 15:59:33   Page 13 of
                                       13
